Citation Nr: 1339871	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right hip sclerosis.

2.  Entitlement to service connection for a low back disability, as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for depression, as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to service connection for a sleep disorder, as secondary to service-connected bilateral knee disabilities.

5.  Entitlement to a disability rating greater than 10 percent for right knee patellofemoral pain syndrome.

6.  Entitlement to a disability rating greater than 10 percent for left knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 RO decision.

The issues of entitlement to service connection for a low back disability, depression, and a sleep disorder; all claimed as secondary to service-connected bilateral knee disabilities; and entitlement to increased disability ratings for both knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

X-ray studies taken within one year of the Veteran's discharge from service were interpreted as showing sclerosis of the right sacroiliac joint.


CONCLUSION OF LAW

Service connection for sclerosis of the right hip is warranted.  
REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 .

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are negative for any complaints or treatment involving his right hip.  

In connection with his post-service claim for service connection for knee disability, the Veteran underwent a VA examination in April 1998, within several months of his December 1997 discharge from service.  The clinical portion of the examination report does not contain any comment upon the Veteran's right hip, but the report of an X-ray study performed the same day reflects an interpretation of "borderline sclerosis right mid sacroiliac joint."  

Because this showing of early arthritis in the right hip is dated within one year of the Veteran's discharge from service, the law allows VA to presume it was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Absent any evidence rebutting this presumption, service connection is warranted for sclerosis of the right hip.  We observe that the RO will need to obtain additional medical evidence as to the extent of the currently-shown impairment related to the Veteran's right hip sclerosis/arthritis prior to assigning a disability rating.  

Given the complete grant of the benefit sought reached herein, exposition of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.


ORDER

Service connection for right hip sclerosis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.  

Initially, we observe that the Veteran has consistently reported receiving VA medical care and has requested that the RO obtain records reflecting such care to support his claims.  VA medical records are deemed to be constructively of record in proceedings before the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although outpatient treatment records dated in 2008 and 2009 have been obtained for review by adjudicators, it appears that additional records remain to be obtained.  

At some point between 1998 and 2004, the Veteran relocated from California to Missouri.  In support of the current claim, he reports treatment from the VA Medical Center in Fayetteville, Arkansas, and the VA outpatient clinic in Mount Vernon, Missouri for many years.  He has not alleged receiving VA medical care in California.  

HOWEVER, IF HE DID IN FACT SEEK VA CARE IN CALIFORNIA, HE IS ADVISED TO INFORM THE VA SO THAT THESE RECORDS MAY BE OBTAINED IN SUPPORT OF THIS APPEAL.  Especially in the case of his claims for service connection, records more proximate to service are likely to be particularly probative of his claims.   

In this regard, it would be of great help if the Veteran obtain these records himself and submit them to the RO/AMC in order to expedite his appeal.

With regard to his remaining claims for service connection, the Veteran is claiming that the disabilities at issue are secondary to his service-connected knee disabilities.  His representative requests that a medical nexus opinion be obtained.  The Board agrees that this question of potential proximate medical causation is one that requires medical expertise to resolve.  

With regard to the increased rating claims for both knees, the Board finds several problems with the report of the November 2011 VA examination which require clarification.  

The first problem is that the Veteran's right knee is described as unable to fully extend, in that extension ends at 10 degrees.  However, following repetitive-use testing, the Veteran's right knee extension is identified as 0 degrees, or normal.  These findings would appear on to be contradictory; however, because no explanation was given for the discrepancy, it is impossible to reconcile the two measurements at this point.  The importance of this discrepancy is obvious, in that a separate 10 percent disability rating would be warranted for limitation of right knee extension under Diagnostic Code 5261, if in fact, the Veteran cannot fully extend his right knee.  If, alternatively, he is able to extend the knee after several "warm-up" exercises, then additional medical interpretation as to whether an impairment involving his right knee extension is in fact shown, and if so what that impairment consists of.  

A second discrepancy which requires further explanation concerns the Veteran's reported instability of his knees.  He credibly reports that he wears knee braces to deal with his instability.  The November 2011 examination report reflects that the examiner noted "instability of station" affecting both knees.  However, in the subsequent portions of the examination, where the examiner is to perform various joint stability tests pertaining to the different ligaments in the knee, all of the tests were deemed to have been normal.  Therefore, upon remand, further explanation as to the Veteran's "instability of station" should be provided, so that adjudicators can understand the significance of this finding.  

Lastly, according to the examination report the examiner was unable to access the report of a magnetic resonance imaging study performed in 2006.  Although 2006 is outside the appeal period, which would begin in March 2008, one year prior to the date the Veteran filed the increased rating claim which led to the instant appeal, it is the only such test which apparently has been conducted, and the examiner felt it was pertinent to note.  

The Veteran's representative notes that the Veteran asserts his knees have continued to worsen since the 2011 VA examination was conducted, and requests that a new examination be performed to update his current condition in a formal manner for the file.  The Board agrees, especially as a new examination can also address the concerns raised above.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran from 1998 to 2008 and from May 2009 to the present at the VA Medical Center in Fayetteville, Arkansas, and the VA outpatient clinic in Mount Vernon, Missouri, and all related VA facilities, for inclusion in the file.  Mental health treatment records should be specifically requested.

2.  The veteran should be afforded appropriate VA examination(s) to identify whether the Veteran's low back disability, depression, and/or sleep disorder are proximately caused by or secondary to his bilateral knee disabilities.  The claims folder must be made available to the examiner(s) for review before the examination(s).  All test and studies deemed helpful by the examiner(s) should be conducted in conjunction with the examination.  The examiner(s) is (are) requested to render an opinion as to whether it is more, less, or equally likely that the Veteran's knee disabilities over the years caused or aggravated a back disability, depression, and/or a sleep disorder (if any).  The complete rationale for all opinions expressed should be fully explained.  

3.  The veteran should be afforded a VA orthopedic examination to evaluate all current impairment affecting both knees.  The claims folder, including a copy (electronic or paper) of the 2006 magnetic resonance imaging study, must be made available to the examiner for review before the examination.  All test and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  In addition to a thorough description of the Veteran's functional impairment and the impact upon his daily activities, the examiner is requested to perform thorough range of motion exercises and to explain the discrepancies noted above as to the Veteran's right knee extension (cite above - particularly regarding the issue of instability - if any).  
The examiner is requested to provide a discussion as to the Veteran's knee instability (if any).  Any additional information which the examiner deems would be helpful to adjudicators in understanding the Veteran's knee disabilities should be included as well.  Again, the complete rationale for all opinions expressed should be fully explained.  

4.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


